Citation Nr: 1535161	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

By a decision in June 2014, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for low back disability and remanded the reopened claim for additional development.  The Board again remanded the claim in April 2015 for additional development.  The matter has returned to the Board for appellate consideration.

In January 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  Unfortunately, the Board finds that the Veteran's case must be remanded for corrective action.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's June 2014 remand determined that a new VA examination and opinion was required to determine the nature and etiology of the Veteran's claimed low back disability.  In the remand, the Board acknowledged that the Veteran was provided a VA examination in September 2010.  The September 2010 VA examiner explained that an etiological opinion could not be provided without resort to mere speculation.  The examiner referenced the records reviewed in the case, to include the separation report of medical history wherein the Veteran reported recurrent back pain.  However, the examiner noted that the VA opinion was requested to determine whether the back disability was due to the Veteran's "claimed fall" in service and did not address whether a back disability was otherwise related to any other aspect of service.  The examiner continued to reference records from the claims file, but did not elaborate or offer an explanation as to why an etiological opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).  

As a result, the Board remanded the issue to obtain a new VA examination and opinion.  An examiner was asked to opine whether it was "at least as likely as not" that the Veteran's low back disability was caused by or otherwise related to service.  The examiner was asked to comment on the Veteran's report of back pain since a 1979 in-service fall, the August 1979 service treatment record documenting the fall, a February 1980 service treatment record documenting a complaint of back pain (the Board now notes that the pain was referred to in connection with treatment for cold symptoms), and the November 1980 separation report of medical history wherein the Veteran reported recurrent back pain.  

The Veteran was provided a VA examination in July 2014.  The examiner opined that the Veteran's low back disability was "less likely than not" incurred in or caused by the in-service injury, event, or illness.  The examiner explained that there was no documented evidence in the Veteran's service treatment records of a back injury or evaluation of back pain or a diagnosis of a back condition while on active duty.  It was further stated that the only reference to back pain was in the separation/discharge physical, but the endorsement was a self-report and there was no clinical documentation of a back injury in the service treatment records.  

In its April 2015 Remand, the Board again determined that the July 2014 VA examiner's opinion was inadequate because the examiner did not provide a complete rationale addressing the pertinent facts of the Veteran's case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Specifically, the examiner did not address the Veteran's statements that he experienced chronic back pain following his fall through a hatch and dismissed the Veteran's report of back pain on separation from active service because there was no clinical documentation of a back injury during service.   The Board emphasized that the absence of a clinical diagnosis or treatment during active service is not considered adequate rationale, on its own, for determining that a currently diagnosed disability is not service related.  Furthermore, the Board emphasized that the July 2014 VA examiner did not address the Veteran's reports of chronic pain since his fall, as documented in post-service treatment records dated shortly after separation from active service.  In a July 1981 VA treatment record, the Veteran reported experiencing low back pain since a fall in active service.  A July 1981 radiographic report indicated "straightening" of the lumbar spine, but that the disc spaces were well preserved.  In September 1981, the Veteran reported chronic back pain since a fall during active service and a February 1982 VA medical treatment record shows that the Veteran requested different medication for his back pain.  

Due to the inadequate rationale provided by the July 2014 VA examiner, the issue of entitlement to service connection for a low back disability was again remanded by the Board in April 2015 in order to obtain an adequate VA medical opinion.  Specifically, the VA examiner was directed to provide an etiological opinion with respect to the Veteran's current low back symptomatology.  In doing so, the VA examiner was directed to specifically address the following evidence: the August 1979 service treatment record documenting the Veteran's fall through a hatch; the November 1980 separation report of medical history wherein the Veteran reported recurrent back pain and the examining physician noted occasional back ache in the morning; the May 2010 lay statement provided by the Veteran's fellow service member addressing the Veteran's 20-25 foot fall through a floor hatch while aboard the USS Seattle (AOE-3); the Veteran's statements regarding chronic back pain since his fall; the post-service VA medical treatment records dated in July 1981 and September 1981wherein the Veteran reported chronic back pain since a fall during active service; the significance, if any, of the July 1981 radiographic report finding of "straightening" of the lumbar spine; and the February 1982 VA treatment record noting that the Veteran was on medication for his back pain.  The examiner was asked to provide a complete rationale upon which his opinions were based and to include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his opinion.

Pursuant to the Board's April 2015 Remand instructions, an addendum opinion was obtained in June 2015 from the same VA examiner who provided the July 2014 examination.  First, the examiner indicated that he was unable to locate the May 2010 lay statement provided by the Veteran's fellow service member addressing the Veteran's 20-25 foot fall through a floor hatch while aboard the USS Seattle (AOE-3) in the Veterans Benefits Management System (VBMS).  However, upon review of the record, the Board confirms that this document is located and clearly marked in the VBMS.  

Additionally, the examiner stated that: "This examiner is unable to elucidate what is meant by the phrase, 'medical principles,' in the context of this requested BVA remand, thus he requests clarification of which specific 'medical principles' must be utilized, and references of such, so that this examiner can educate himself before further response can be established."  For purposes of elucidation, "accepted medical principles" are defined as, "Fundamental deductions that are consistent with medical facts. They are accepted for treating and practice in current major textbooks and publications."  See, e.g., "Personnel Separations: Physical Evaluation for Retention, Retirement, or Separation," Army Regulation 635-40, Glossary, Section II.  Washington, DC: U.S. Department of the Army, 2012.

Despite his apparent confusion, the July 2015 VA examiner continued to opine that it was not at least as likely as not that any low back disability either manifested in service or was otherwise related to service.  The examiner explained that there remained insufficient documentation of a "back injury" or "back symptoms" at or near the time of the August 1979 hatch fall, and there was no current documented evidence of a pathological back condition diagnosed that VA recognized as a diagnosis.

As there has not been substantial compliance with the directives of the Board's April 2015 Remand, an additional remand to comply with those directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA examiner who provided the June 2015 VA opinion; or, if the examiner is unavailable, to another suitably qualified VA examiner.  The claims file must be made available to and reviewed by the examiner.  The examiner must note whether the claims file was reviewed.  If the examiner determines that additional clinical examination of the Veteran is necessary to render the opinion requested below, such examination should be scheduled.  

The examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any low back disability manifested in active service or is otherwise related to active service, to include a fall through a hatch documented in the Veteran's service treatment records in August 1979.  In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner is directed to presume for the purposes of this opinion that the Veteran is credible regarding his report of experiencing back pain since he fell through a hatch during active service.   

In addition, the examiner is asked to comment on the following in providing the above opinion:  

	the August 1979 service treatment record documenting the Veteran's fall through a hatch; 

	the November 1980 separation report of medical history wherein the Veteran reported recurrent back pain and the examining physician noted occasional back ache in the morning; 

	the May 2010 lay statement provided by the Veteran's fellow service member addressing the Veteran's 20-25 foot fall through a floor hatch while aboard the USS Seattle (AOE-3);  

	the Veteran's statements regarding chronic back pain since his fall;

	the post-service VA medical treatment records dated in July 1981 and September 1981wherein the Veteran reported chronic back pain since a fall during active service;

	the significance, if any, of the July 1981 radiographic report finding of "straightening" of the lumbar spine; and

	the February 1982 VA treatment record noting that the Veteran was on medication for his back pain. 

The examiner must provide a complete rationale upon which his/her opinions are based and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  For the examiner's benefit, "accepted medical principles" are defined as, "Fundamental deductions that are consistent with medical facts. They are accepted for treating and practice in current major textbooks and publications."  See, e.g., "Personnel Separations: Physical Evaluation for Retention, Retirement, or Separation," Army Regulation 635-40, Glossary, Section II.  Washington, DC: U.S. Department of the Army, 2012.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  After completing the above, and conducting any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






